UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1166


CARMEN RAMOS,

                Plaintiff – Appellant,

          v.

WELLS FARGO HOME MORTGAGE; WELLS FARGO BANK, NA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-03130-AW)


Submitted:   May 10, 2012                       Decided:   May 24, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carmen Ramos, Appellant Pro Se. Michael S. Barranco, TREANOR,
POPE & HUGHES, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carmen      Ramos    appeals     the    district      court’s     order

dismissing her claims arising from Wells Fargo Home Mortgage,

Inc.’s refusal to consider her loan modification application.

We   have    reviewed     the    district    court’s      order    and    find   no

reversible error.        Accordingly, although we grant Ramos’s motion

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.          Ramos v. Wells Fargo Home Mortg., Inc.,

No. 8:11-cv-03130-AW (D. Md. filed Jan. 26 & entered Jan. 27,

2012).      We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in    the     materials

before   the   court     and    argument    would   not   aid     the    decisional

process.

                                                                           AFFIRMED




                                       2